Citation Nr: 0818893	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-30 000	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
sleep apnea.  

2.  Entitlement to service connection for a disability 
manifested by elevated cholesterol.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 21 years of active service when he 
retired in June 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 2007, the veteran's representative wrote that in a 
July 2006 statement the veteran had raised claims of service 
connection for a back injury and a cardiovascular condition.  
The Board notes that service connection is currently in 
effect for low back strain with history of herniated nucleus 
pulposus postoperative, rated as 20 percent disabling; and 
for hypertension, rated as 10 percent disabling.  The issues 
of entitlement to service connection for additional back and 
cardiovascular disabilities are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Current obstructive sleep apnea had its origins in 
service.  

2.  Current disability from elevated cholesterol has not been 
demonstrated. 


CONCLUSIONS OF LAW

1.  Chronic sleep apnea was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).

2.  A disability from elevated cholesterol was not incurred 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59,989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
the issue of service connection for chronic obstructive sleep 
apnea, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

March 2003, December 2005, and March 2006 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letters also 
told him what types of evidence VA would undertake to obtain 
and what evidence he was responsible for obtaining.

The December 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  He 
was provided with notice on the disability rating and 
effective date elements in a March 2006 letter.  

There was a timing deficiency with some of the VCAA notice, 
inasmuch as it was provided after the initial adjudication of 
the claim.  Mayfield v. Nicholson, 444 Vet. App. 1328 (Fed. 
Cir. 2008).  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  

Despite the timing deficiency with regard to the VCAA notice, 
the veteran had ample opportunity to provide evidence and 
argument and to have a hearing, once the notice was provided.  
In fact, the veteran did submit additional evidence.  He 
thus, had a meaningful opportunity to participate, and was 
not prejudiced.

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran was not afforded a specific VA examination for 
elevated cholesterol.  As discussed below, there is no 
medical or lay evidence that the veteran has current symptoms 
of disability from elevated cholesterol.  As such, no further 
action is necessary to assist the claimant with the claim.

Service Connection

Service connection will be granted for disability that 
results from disease or injury during active military 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for a disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Obstructive Sleep Apnea

The veteran's service treatment records are devoid of any 
findings of sleep apnea.  

In August 2002, the veteran was diagnosed as having sleep 
apnea at a service department facility.  

In September 2002, the veteran was afforded a sleep study at 
the Mary Washington Hospital.  It was noted that the veteran 
had a lot of sleepiness, fatigue, and snoring.  He reported 
trouble falling back to sleep when he was awakened at night.  
He had been told that he paused in his breathing when 
sleeping.  The testing resulted in a diagnosis of mixed 
central and obstructive sleep apnea.  

In his March 2004 notice of disagreement, the veteran 
reported that he had sleep problems in 2000.  He noted that 
he had been diagnosed as having possible sleep apnea in 
August 2002.  The veteran also submitted a February 2003 
report from his private physician which indicated that the 
veteran had significant sleep apnea by history with poor 
response to C-Pap.  The treatment records forwarded also 
reveal that the veteran underwent surgery to improve his 
sleep apnea in September 2003.  

In his August 2004 substantive appeal, the veteran indicated 
that the service medical records showed that he had 
complained of sleeping problems throughout his active duty 
service.  The veteran indicated that his problems had 
consisted of snoring, fatigue, and sleepiness with the most 
recent problem in 2000 being that he was not breathing 
continuously during his sleeping.  He stated that all of 
these were symptoms of obstructive sleep apnea.  He noted 
that after years of enduring these symptoms and exhausting 
all other options he was advised by doctors to seek surgery 
which was performed at Bethesda Naval Hospital.  

The veteran also submitted a July 2004 treatment record from 
the physician who had previously seen him in August 2002.  
The physician stated that it was his opinion that based upon 
the veteran's history, he had been suffering from obstructive 
sleep apnea years before discharge from active duty.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.   Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for chronic obstructive sleep apnea, it 
cannot be stated that the preponderance of the evidence is 
against the claim of service connection for chronic 
obstructive sleep apnea.  

Although the available records do not document sleep apnea in 
service, the veteran has reported that he had trouble 
breathing at night while in service with frequent bouts of 
waking up.  The veteran was diagnosed as having sleep apnea 
in August 2002, only two months after he retired from active 
duty.  He submitted a July 2004 report from the physician who 
had diagnosed the veteran as having sleep apnea in August 
2002, which indicated that based upon the veteran's history 
he had been suffering from sleep apnea for years prior to his 
separation from active duty.  In addition, there is no 
contrary opinion of record.  

The evidence supports all of the elements necessary for 
service connection.  Therefore, service connection for 
chronic obstructive sleep apnea is warranted.  

Elevated Cholesterol

The veteran's service treatment records reveal that he had 
repeated elevated cholesterol readings. 

In his July 2003 notice of disagreement, the veteran 
indicated that he was taking Simvastatin for his elevated 
cholesterol.  In a July 2004 treatment record, the veteran 
was noted to have hyperlipidemia.  Hence there is evidence of 
the claimed condition in service and currently.  The crucial 
question is whether elevated cholesterol can be considered a 
disability for purposes of VA compensation.

When amending the criteria for rating endocrine diseases, one 
commenter noted that veterans were receiving diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol, and the commenter asked that VA address the 
handling of claims based on these findings.  VA responded 
that the diagnoses listed by the commenter are actually 
laboratory test results, and are not, in and of themselves, 
disabilities. They are, therefore, not appropriate entities 
for the rating schedule to address.  61 Fed. Reg. 20,440, 
20,445 (May 7, 1996).  

The term "disability" for VA purposes refers to a condition 
which results in impairment to the claimant's earning 
capacity.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
this instance, there is no indication of an identifiable 
impact upon earning capacity from the elevated cholesterol 
levels.

Hence, the veteran's claimed elevated cholesterol does not 
constitute a current disability for which service connection 
may be granted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."); Degmetich v. 
Brown, 104 F.3d 1328 (1997).








							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for chronic sleep apnea is granted.  

Service connection for a disability manifested by elevated 
cholesterol is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


